DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on August 02, 2022 have been entered.
Claims 1, 9, 17, and 25 have been amended.
Claims 4, 12, and 20 have been canceled.  

      Response to Arguments
Applicant’s arguments filed on August 02, 2022 have been considered but are moot in view of the new grounds of rejection.

The art of Chen still discloses the following amendments:
instantiating an adapter container and a main container within a service instance of a service deployment associated with a service that performs operations related to management of the network (Parag. [0010], Parag. [0012], and Fig. 1; (The art teaches that a primary container (i.e., main container) is a container that is configured for executing a requested service, such as the serverless function (i.e., management of the network). The system can also cause a secondary container (i.e., adapter container) to be deployed in association with the primary container. A secondary container is a container that is independent of the primary container, but is “coupled” to the primary container such that it can actively participate in the flow of information to and/or from the primary container and its services. Once deployed, the secondary container can detect that the primary container is attempting to transmit an invocation request for the next serverless function in the chain)), wherein:  
the adapter container and the main container share a network stack and a storage stack of a host computer (Parag. [0019-0020] and Fig. 1; (The art teaches that the secondary container 118 can be any type of container, such as a “sidecar” container, that is suitably “coupled” to the primary container 116. A sidecar container shares the same lifecycle as its primary container and has access the same resources as its primary container. The art also teaches that the two containers are deployed together in a container pod 120, such as a Kubernetes™ pod. A container pod includes multiple co-located containers that share storage and network resources, where all of the containers in the pod run in a shared context)).

 

























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9-11, 13-15, 17-19, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub. No. US 2021/0144013), in view of Suneja et al. (Pub. No. US 2019/0294779), hereinafter Suneja, and in view of Yacoub et al. (Pub. No. US 2016/0205106), hereinafter Yacoub. 

Claim 1. 	Chen discloses a system for management of a network, comprising: 
a computing device comprising a processor and a memory; and machine readable instructions stored in the memory (Parag. [0032-0033]) that, when executed by the processor, cause the computing device to perform a method comprising: 
instantiating an adapter container and a main container within a service instance of a service deployment associated with a service that performs operations related to management of the network (Parag. [0010], Parag. [0012], and Fig. 1; (The art teaches that a primary container (i.e., main container) is a container that is configured for executing a requested service, such as the serverless function (i.e., management of the network). The system can also cause a secondary container (i.e., adapter container) to be deployed in association with the primary container. A secondary container is a container that is independent of the primary container, but is “coupled” to the primary container such that it can actively participate in the flow of information to and/or from the primary container and its services. Once deployed, the secondary container can detect that the primary container is attempting to transmit an invocation request for the next serverless function in the chain)), wherein:  
the adapter container and the main container share a network stack and a storage stack of a host computer (Parag. [0019-0020] and Fig. 1; (The art teaches that the secondary container 118 can be any type of container, such as a “sidecar” container, that is suitably “coupled” to the primary container 116. A sidecar container shares the same lifecycle as its primary container and has access the same resources as its primary container. The art also teaches that the two containers are deployed together in a container pod 120, such as a Kubernetes™ pod. A container pod includes multiple co-located containers that share storage and network resources, where all of the containers in the pod run in a shared context)); 
registering, at the adapter container with one of: the main container; or a data store associated with the main container (Parag. [0010], Parag. [0012], and Fig. 1; (The art teaches that a primary container (i.e., main container) is a container that is configured for executing a requested service, such as the serverless function. The system can also cause a secondary container (i.e., adapter container) to be deployed in association with the primary container. A secondary container is a container that is independent of the primary container, but is “coupled” to the primary container such that it can actively participate in the flow of information to and/or from the primary container and its services. Once deployed, the secondary container can detect that the primary container is attempting to transmit an invocation request for the next serverless function in the chain)); 
receiving, at the adapter container, based on the registering, information from the data store or the main container (Parag. [0010]; (The art teaches that a primary container (i.e., main container) is a container that is configured for executing a requested service, such as the serverless function. The system can also cause a secondary container (i.e., adapter container) to be deployed in association with the primary container. A secondary container is a container that is independent of the primary container, but is “coupled” to the primary container such that it can actively participate in the flow of information to and/or from the primary container and its services. Once deployed, the secondary container can detect that the primary container is attempting to transmit an invocation request for the next serverless function in the chain)), wherein  
the registering causes the data store or the main container to send, within the host computer, respective information associated with the service instance to the adapter container when the respective information is available (Parag. [0010]; (The art teaches that a primary container (i.e., main container) is a container that is configured for executing a requested service, such as the serverless function. The system can also cause a secondary container (i.e., adapter container) to be deployed in association with the primary container. A secondary container is a container that is independent of the primary container, but is “coupled” to the primary container such that it can actively participate in the flow of information to and/or from the primary container and its services (i.e.. the primary container send within the endpoint information to the secondary container). Once deployed, the secondary container can detect that the primary container is attempting to transmit an invocation request for the next serverless function in the chain. In Parag. [0022-0023] and Fig. 1, Chen discloses that the primary container 116 can output a second request 124. The second request 124 can be configured to invoke the next serverless function in the predefined sequence of serverless function. For example, the second request 124 can be destined for (e.g., have a destination address corresponding to) an endpoint 136b (i.e., another endpoint) of the next serverless function. The secondary container 118 can execute software 126 that intercepts the second request 124 before the second request 124 can reach its intended destination. i.e., the secondary container intercept the second request wherever the primary container sends it)); and 
transmitting, at the adapter container, the information via one or more network packets from the host computer to the endpoint (Parag. [0023-0027] and Fig. 1 (The art teaches that the secondary container 118 can execute software 126 that intercepts the second request 124 before the second request 124 can reach its intended destination. The software 126 can then generate a modified second request 130 based on the second request 124. The modified second request 130 can include a digital signature 112. The modified second request 130 can additionally or alternatively include an identifier usable to invoke the next serverless function. In some examples, the identifier can identify the endpoint 136b configured to invoke the next serverless function. For example, the secondary container 118 can determine a unique address for the endpoint 136b based on a header of the second request 124, e.g., by extracting the destination address from the header of the second request 124, where the destination address is the unique address for the endpoint 136b. In other examples, the identifier can uniquely identify the next serverless function from among all serverless functions in the predefined sequence of serverless functions. For instance, the secondary container 118 can map the unique address for the endpoint 136b to a unique identifier of the next serverless function using a predefined set of mappings. The secondary container 118 transmitting the modified second request 130 to authentication node 108, other examples may involve a different process. For instance, in an alternative example the secondary container 118 may transmit the modified second request 130 to (e.g., directly to) the routing node 104)).
Chen doesn’t explicitly disclose the adapter container was generated based on information provided by a third party solution; the adapter container is configured to communicate with an endpoint associated with the third party solution that is external to the host computer; and the main container was not generated based on any information provided by the third party solution; transforming, at the adapter container, the information from a first format to a second format.
However, Suneja discloses that the adapter container was generated based on information provided by a third party solution; the adapter container is configured to communicate with an endpoint associated with the third party solution that is external to the host computer; and the main container was not generated based on any information provided by the third party solution (The art teaches in Parag. [0021] that within a cloud host machine, implement a sidecar container (i.e., adapter container) in association with a guest container (i.e., main container) running on the host, the sidecar being separate from the guest container, wherein third party (untrusted) plug-ins (i.e., information provided by a third party) running in the sidecar container include controlled access to the guest container that is provided using kernel constructs, wherein the sidecar container and kernel constructs create a sandbox that protects both the guest container and host from potential malicious effects from the plug-ins. Running the plugins inside a container (sidecar; separate from the guest container) can protect the host, assuming container technology is secure, as a sidecar is independent from its primary application in terms of runtime environment and programming language. The art teaches in Parag. [0003-0004] that the sidecar plugin will be given a sparse/limited set of privileges required to simply perform its intended function and the Linux kernel constructs will control data access and transfer. The Plugin is essentially considered sandboxed as it runs in a sidecar and is fenced in by a set of kernel constructs; and the guest container system is separated from the sidecar container running the plugin by the configuration of a set of kernel constructs (i.e., the main container is not based on the information provided by a third party)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Suneja. This would be convenient to provide a sandbox component, operatively coupled to a host and a guest container, the sandbox component securely extends systems data collection software with potentially untrusted third-party code. The innovation enables a secure environment where plugins will run inside a sidecar container that is separate from a guest container (Parag. [0003]).
Yacoub discloses transforming, at the container, the information from a first format to a second format (Parag. [0002], Parag. [0003], Parag. [0006], Parag. [0008], and Parag. [0045]; (The art teaches that one or more services, provided by the container, comprises a data transformer service operable to transform data from one state to another state. The services container provides one or more services to an IoT device via one or more APIs. The one or more services can include, but are not limited to, an administrative service, a datameeter service (a data service that can take one or more data feeds and perform operations on the data including, but not limited to, modifying, averaging, aggregating, and transforming). i.e., the data is transformed at the container)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Yacoub. This would be convenient to provide a system capable of data processing of data compatible with multiple formats.



Claim 2. 	Chen in view of Suneja and Yacoub discloses the system of claim 1, 
Chen further discloses wherein: the service instance comprises a pod comprising a plurality of containers including at least the main container and one or more sidecar containers, the one or more sidecar containers include the adapter container (Parag. [0019-0020] and Fig. 1; (The art teaches that the secondary container 118 can be any type of container, such as a “sidecar” container, that is suitably “coupled” to the primary container 116 (i.e., main container). A sidecar container shares the same lifecycle as its primary container and has access the same resources as its primary container. The art also teaches that the two containers are deployed together in a container pod 120, such as a Kubernetes™ pod. A container pod includes multiple co-located containers that share storage and network resources, where all of the containers in the pod run in a shared context)).  

Claim 3. 	Chen in view of Suneja and Yacoub discloses the system of claim 1,  
Chen further discloses wherein the adapter container communicates with the data store or the main container through an abstraction layer (Parag. [0020]; (The art teaches that to effectuate the desired coupling between the primary container 116 and the secondary container 118, in some examples the modified first request 122 is configured to for causing the two containers to be deployed together in a container pod 120, such as a Kubernetes™ pod. A container pod includes multiple co-located containers that share storage and network resources, where all of the containers in the pod run in a shared context (e.g., a set of Linux namespaces, cgroups, and potentially other facets of isolation. (i.e., the applicant discloses in Parag. [0050] in the current application that abstraction layer refers to a set of instructions that provide an interface for any adapter with any business logic to integrate into policy service instance and communicate with other containers inside policy service instance))).  

Claim 5. 	Chen in view of Suneja and Yacoub discloses the system of claim 1, 
Chen doesn’t explicitly disclose wherein receiving the information comprises receiving the information in one or more push notifications. 
However, Yacoub discloses wherein receiving the information comprises receiving the information in one or more push notifications (Parag. [0054] and Parag. [0060]; (The art teaches containers allow entities to be registered, allow searches to find entity data feeds based on metadata, may use a crawler to import metadata from other configured containers. A crawler can poll configured containers for changes based on receipt of a notification of a change. The art also teaches that the messaging bus provides for the transport of messages into and out of the container. It includes APIs for both push and pull modes to meet requirements of specific entities)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Yacoub. This would be convenient in the implementation of a container which can include a messaging bus which provides for the transport of messages into and out of the container. It includes APIs for both push and pull modes to meet requirements of specific entities (Parag. [0060]).

Claim 6. 	Chen in view of Suneja and Yacoub discloses the system of claim 1,  
Chen further discloses wherein receiving the information comprises receiving the information in response to the adapter container polling the data store or the main container (Parag. [0010]; (The art teaches that a primary container (i.e., main container) is a container that is configured for executing a requested service, such as the serverless function. The system can also cause a secondary container (i.e., adapter container) to be deployed in association with the primary container. A secondary container is a container that is independent of the primary container, but is “coupled” to the primary container such that it can actively participate in the flow of information to and/or from the primary container and its services. Once deployed, the secondary container can detect that the primary container is attempting to transmit an invocation request for the next serverless function in the chain)).  

Claim 7. 	Chen in view of Suneja and Yacoub discloses the system of claim 6, 
Chen doesn’t explicitly disclose wherein the polling is performed through one or more application programming interfaces of the data store or the main container.  
However, Yacoub discloses wherein the polling is performed through one or more application programming interfaces of the data store or the main container (Parag. [0054] and Parag. [0060]; (The art teaches that the messaging bus provides for the transport of messages into and out of the container. It includes APIs for both push and pull modes to meet requirements of specific entities)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Yacoub. This would be convenient in the implementation of a container which can include a messaging bus which provides for the transport of messages into and out of the container. It includes APIs for both push and pull modes to meet requirements of specific entities (Parag. [0060]). 
 	
	Claim 9. 	Chen discloses a method for managing a network, comprising: 
	instantiating an adapter container and a main container within a service instance of a service deployment associated with a service that performs operations related to management of the network (Parag. [0010], Parag. [0012], and Fig. 1; (The art teaches that a primary container (i.e., main container) is a container that is configured for executing a requested service, such as the serverless function (i.e., management of the network). The system can also cause a secondary container (i.e., adapter container) to be deployed in association with the primary container. A secondary container is a container that is independent of the primary container, but is “coupled” to the primary container such that it can actively participate in the flow of information to and/or from the primary container and its services. Once deployed, the secondary container can detect that the primary container is attempting to transmit an invocation request for the next serverless function in the chain)), wherein:   
		the adapter container and the main container share a network stack and a storage stack of a host computer (Parag. [0019-0020] and Fig. 1; (The art teaches that the secondary container 118 can be any type of container, such as a “sidecar” container, that is suitably “coupled” to the primary container 116. A sidecar container shares the same lifecycle as its primary container and has access the same resources as its primary container. The art also teaches that the two containers are deployed together in a container pod 120, such as a Kubernetes™ pod. A container pod includes multiple co-located containers that share storage and network resources, where all of the containers in the pod run in a shared context));   
	registering, at the adapter container with one of: the main container; or a data store associated with the main container (Parag. [0010], Parag. [0012], and Fig. 1; (The art teaches that a primary container (i.e., main container) is a container that is configured for executing a requested service, such as the serverless function. The system can also cause a secondary container (i.e., adapter container) to be deployed in association with the primary container. A secondary container is a container that is independent of the primary container, but is “coupled” to the primary container such that it can actively participate in the flow of information to and/or from the primary container and its services. Once deployed, the secondary container can detect that the primary container is attempting to transmit an invocation request for the next serverless function in the chain));  
	receiving, at the adapter container, based on the registering, information from the data store or the main container (Parag. [0010]; (The art teaches that a primary container (i.e., main container) is a container that is configured for executing a requested service, such as the serverless function. The system can also cause a secondary container (i.e., adapter container) to be deployed in association with the primary container. A secondary container is a container that is independent of the primary container, but is “coupled” to the primary container such that it can actively participate in the flow of information to and/or from the primary container and its services. Once deployed, the secondary container can detect that the primary container is attempting to transmit an invocation request for the next serverless function in the chain)), wherein 
	the registering causes the data store or the main container to send, within the host computer, respective information associated with the service instance to the adapter container when the respective information is available (Parag. [0010]; (The art teaches that a primary container (i.e., main container) is a container that is configured for executing a requested service, such as the serverless function. The system can also cause a secondary container (i.e., adapter container) to be deployed in association with the primary container. A secondary container is a container that is independent of the primary container, but is “coupled” to the primary container such that it can actively participate in the flow of information to and/or from the primary container and its services (i.e.. the primary container send within the endpoint information to the secondary container). Once deployed, the secondary container can detect that the primary container is attempting to transmit an invocation request for the next serverless function in the chain. In Parag. [0022-0023] and Fig. 1, Chen discloses that the primary container 116 can output a second request 124. The second request 124 can be configured to invoke the next serverless function in the predefined sequence of serverless function. For example, the second request 124 can be destined for (e.g., have a destination address corresponding to) an endpoint 136b (i.e., another endpoint) of the next serverless function. The secondary container 118 can execute software 126 that intercepts the second request 124 before the second request 124 can reach its intended destination. i.e., the secondary container intercepts the second request wherever the primary container sends it)); and 
	transmitting, at the adapter container, the information via one or more network packets from the host computer to the endpoint (Parag. [0023-0027] and Fig. 1 (The art teaches that the secondary container 118 can execute software 126 that intercepts the second request 124 before the second request 124 can reach its intended destination. The software 126 can then generate a modified second request 130 based on the second request 124. The modified second request 130 can include a digital signature 112. The modified second request 130 can additionally or alternatively include an identifier usable to invoke the next serverless function. In some examples, the identifier can identify the endpoint 136b configured to invoke the next serverless function. For example, the secondary container 118 can determine a unique address for the endpoint 136b based on a header of the second request 124, e.g., by extracting the destination address from the header of the second request 124, where the destination address is the unique address for the endpoint 136b. In other examples, the identifier can uniquely identify the next serverless function from among all serverless functions in the predefined sequence of serverless functions. For instance, the secondary container 118 can map the unique address for the endpoint 136b to a unique identifier of the next serverless function using a predefined set of mappings. The secondary container 118 transmitting the modified second request 130 to authentication node 108, other examples may involve a different process. For instance, in an alternative example the secondary container 118 may transmit the modified second request 130 to (e.g., directly to) the routing node 104)). 
	Chen doesn’t explicitly disclose the adapter container was generated based on information provided by a third party solution; the adapter container is configured to communicate with an endpoint associated with the third party solution that is external to the host computer; and the main container was not generated based on any information provided by the third party solution; and transforming, at the adapter container, the information from a first format to a second format. 
However, Suneja discloses that the adapter container was generated based on information provided by a third party solution; the adapter container is configured to communicate with an endpoint associated with the third party solution that is external to the host computer; and the main container was not generated based on any information provided by the third party solution (The art teaches in Parag. [0021] that within a cloud host machine, implement a sidecar container (i.e., adapter container) in association with a guest container (i.e., main container) running on the host, the sidecar being separate from the guest container, wherein third party (untrusted) plug-ins (i.e., information provided by a third party) running in the sidecar container include controlled access to the guest container that is provided using kernel constructs, wherein the sidecar container and kernel constructs create a sandbox that protects both the guest container and host from potential malicious effects from the plug-ins. Running the plugins inside a container (sidecar; separate from the guest container) can protect the host, assuming container technology is secure, as a sidecar is independent from its primary application in terms of runtime environment and programming language. The art teaches in Parag. [0003-0004] that the sidecar plugin will be given a sparse/limited set of privileges required to simply perform its intended function and the Linux kernel constructs will control data access and transfer. The Plugin is essentially considered sandboxed as it runs in a sidecar and is fenced in by a set of kernel constructs; and the guest container system is separated from the sidecar container running the plugin by the configuration of a set of kernel constructs (i.e., the main container is not based on the information provided by a third party)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Suneja. This would be convenient to provide a sandbox component, operatively coupled to a host and a guest container, the sandbox component securely extends systems data collection software with potentially untrusted third-party code. The innovation enables a secure environment where plugins will run inside a sidecar container that is separate from a guest container (Parag. [0003]).
Yacoub discloses transforming, at the container, the information from a first format to a second format (Parag. [0002], Parag. [0003], Parag. [0006], Parag. [0008], and Parag. [0045]; (The art teaches that one or more services, provided by the container, comprises a data transformer service operable to transform data from one state to another state. The services container provides one or more services to an IoT device via one or more APIs. The one or more services can include, but are not limited to, an administrative service, a datameeter service (a data service that can take one or more data feeds and perform operations on the data including, but not limited to, modifying, averaging, aggregating, and transforming). i.e., the data is transformed at the container)).
	It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Yacoub. This would be convenient to provide a system capable of data processing of data compatible with multiple formats. 

Claim 10 is taught by Chen in view of Suneja and Yacoub as described for claim 2.

Claim 11 is taught by Chen in view of Suneja and Yacoub as described for claim 3.  

Claim 13 is taught by Chen in view of Suneja and Yacoub as described for claim 5.  

Claim 14 is taught by Chen in view of Suneja and Yacoub as described for claim 6. 
  
Claim 15 is taught by Chen in view of Suneja and Yacoub as described for claim 7. 

Claim 17. 	Chen discloses a non-transitory computer readable medium having instructions stored thereon that, when executed by a computer system, cause the computer system to perform a method for managing a network (Parag. [0032-0033]), the method comprising:  
instantiating an adapter container and a main container within a service instance of a service deployment associated with a service that performs operations related to management of the network (Parag. [0010], Parag. [0012], and Fig. 1; (The art teaches that a primary container (i.e., main container) is a container that is configured for executing a requested service, such as the serverless function (i.e., management of the network). The system can also cause a secondary container (i.e., adapter container) to be deployed in association with the primary container. A secondary container is a container that is independent of the primary container, but is “coupled” to the primary container such that it can actively participate in the flow of information to and/or from the primary container and its services. Once deployed, the secondary container can detect that the primary container is attempting to transmit an invocation request for the next serverless function in the chain)), wherein:  
the adapter container and the main container share a network stack and a storage stack of a host computer (Parag. [0019-0020] and Fig. 1; (The art teaches that the secondary container 118 can be any type of container, such as a “sidecar” container, that is suitably “coupled” to the primary container 116. A sidecar container shares the same lifecycle as its primary container and has access the same resources as its primary container. The art also teaches that the two containers are deployed together in a container pod 120, such as a Kubernetes™ pod. A container pod includes multiple co-located containers that share storage and network resources, where all of the containers in the pod run in a shared context)); 
registering, at the adapter container(Parag. [0010], Parag. [0012], and Fig. 1; (The art teaches that a primary container (i.e., main container) is a container that is configured for executing a requested service, such as the serverless function. The system can also cause a secondary container (i.e., adapter container) to be deployed in association with the primary container. A secondary container is a container that is independent of the primary container, but is “coupled” to the primary container such that it can actively participate in the flow of information to and/or from the primary container and its services. Once deployed, the secondary container can detect that the primary container is attempting to transmit an invocation request for the next serverless function in the chain));  
receiving, at the adapter container, based on the registering, information from the data store or the main container (Parag. [0010]; (The art teaches that a primary container (i.e., main container) is a container that is configured for executing a requested service, such as the serverless function. The system can also cause a secondary container (i.e., adapter container) to be deployed in association with the primary container. A secondary container is a container that is independent of the primary container, but is “coupled” to the primary container such that it can actively participate in the flow of information to and/or from the primary container and its services. Once deployed, the secondary container can detect that the primary container is attempting to transmit an invocation request for the next serverless function in the chain)), wherein the registering causes the data store or the main container to send, within the host computer, respective information associated with the service instance to the adapter container when the respective information is available (Parag. [0010]; (The art teaches that a primary container (i.e., main container) is a container that is configured for executing a requested service, such as the serverless function. The system can also cause a secondary container (i.e., adapter container) to be deployed in association with the primary container. A secondary container is a container that is independent of the primary container, but is “coupled” to the primary container such that it can actively participate in the flow of information to and/or from the primary container and its services (i.e.. the primary container send within the endpoint information to the secondary container). Once deployed, the secondary container can detect that the primary container is attempting to transmit an invocation request for the next serverless function in the chain. In Parag. [0022-0023] and Fig. 1, Chen discloses that the primary container 116 can output a second request 124. The second request 124 can be configured to invoke the next serverless function in the predefined sequence of serverless function. For example, the second request 124 can be destined for (e.g., have a destination address corresponding to) an endpoint 136b (i.e., another endpoint) of the next serverless function. The secondary container 118 can execute software 126 that intercepts the second request 124 before the second request 124 can reach its intended destination. i.e., the secondary container intercepts the second request wherever the primary container sends it)); and  
transmitting, at the adapter container, the information via one or more network packets from the host computer to the endpoint (Parag. [0023-0027] and Fig. 1 (The art teaches that the secondary container 118 can execute software 126 that intercepts the second request 124 before the second request 124 can reach its intended destination. The software 126 can then generate a modified second request 130 based on the second request 124. The modified second request 130 can include a digital signature 112. The modified second request 130 can additionally or alternatively include an identifier usable to invoke the next serverless function. In some examples, the identifier can identify the endpoint 136b configured to invoke the next serverless function. For example, the secondary container 118 can determine a unique address for the endpoint 136b based on a header of the second request 124, e.g., by extracting the destination address from the header of the second request 124, where the destination address is the unique address for the endpoint 136b. In other examples, the identifier can uniquely identify the next serverless function from among all serverless functions in the predefined sequence of serverless functions. For instance, the secondary container 118 can map the unique address for the endpoint 136b to a unique identifier of the next serverless function using a predefined set of mappings. The secondary container 118 transmitting the modified second request 130 to authentication node 108, other examples may involve a different process. For instance, in an alternative example the secondary container 118 may transmit the modified second request 130 to (e.g., directly to) the routing node 104)).
Chen doesn’t explicitly disclose the adapter container was generated based on information provided by a third party solution; the adapter container is configured to communicate with an endpoint associated with the third party solution that is external to the host computer; and the main container was not generated based on any information provided by the third party solution; transforming, at the adapter container, the information from a first format to a second format. 
However, Suneja discloses that the adapter container was generated based on information provided by a third party solution; the adapter container is configured to communicate with an endpoint associated with the third party solution that is external to the host computer; and the main container was not generated based on any information provided by the third party solution (The art teaches in Parag. [0021] that within a cloud host machine, implement a sidecar container (i.e., adapter container) in association with a guest container (i.e., main container) running on the host, the sidecar being separate from the guest container, wherein third party (untrusted) plug-ins (i.e., information provided by a third party) running in the sidecar container include controlled access to the guest container that is provided using kernel constructs, wherein the sidecar container and kernel constructs create a sandbox that protects both the guest container and host from potential malicious effects from the plug-ins. Running the plugins inside a container (sidecar; separate from the guest container) can protect the host, assuming container technology is secure, as a sidecar is independent from its primary application in terms of runtime environment and programming language. The art teaches in Parag. [0003-0004] that the sidecar plugin will be given a sparse/limited set of privileges required to simply perform its intended function and the Linux kernel constructs will control data access and transfer. The Plugin is essentially considered sandboxed as it runs in a sidecar and is fenced in by a set of kernel constructs; and the guest container system is separated from the sidecar container running the plugin by the configuration of a set of kernel constructs (i.e., the main container is not based on the information provided by a third party)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Suneja. This would be convenient to provide a sandbox component, operatively coupled to a host and a guest container, the sandbox component securely extends systems data collection software with potentially untrusted third-party code. The innovation enables a secure environment where plugins will run inside a sidecar container that is separate from a guest container (Parag. [0003]).
Yacoub discloses transforming, at the container, the information from a first format to a second format (Parag. [0002], Parag. [0003], Parag. [0006], Parag. [0008], and Parag. [0045]; (The art teaches that one or more services, provided by the container, comprises a data transformer service operable to transform data from one state to another state. The services container provides one or more services to an IoT device via one or more APIs. The one or more services can include, but are not limited to, an administrative service, a datameeter service (a data service that can take one or more data feeds and perform operations on the data including, but not limited to, modifying, averaging, aggregating, and transforming). i.e., the data is transformed at the container)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Yacoub. This would be convenient to provide a system capable of data processing of data compatible with multiple formats.

Claim 18 is taught by Chen in view of Suneja and Yacoub as described for claim 2.  

Claim 19 is taught by Chen in view of Suneja and Yacoub as described for claim 3.  

Claim 21 is taught by Chen in view of Suneja and Yacoub as described for claim 5.  

Claim 22 is taught by Chen in view of Suneja and Yacoub as described for claim 6.    

Claim 23 is taught by Chen in view of Suneja and Yacoub as described for claim 7.   
Claim 25. 	Chen in view of Suneja and Yacoub discloses the system of claim 1, 
Chen doesn’t explicitly disclose wherein the adapter container comprises logic that corresponds to the third party solution. 
However, Suneja discloses wherein the adapter container comprises logic that corresponds to the third party solution (The art teaches in Parag. [0021] that within a cloud host machine, implement a sidecar container (i.e., adapter container) in association with a guest container running on the host, the sidecar being separate from the guest container, wherein third party (untrusted) plug-ins (i.e., information provided by a third party) running in the sidecar container include controlled access to the guest container that is provided using kernel constructs, wherein the sidecar container and kernel constructs create a sandbox that protects both the guest container and host from potential malicious effects from the plug-ins. Running the plugins inside a container (sidecar; separate from the guest container) can protect the host, assuming container technology is secure, as a sidecar is independent from its primary application in terms of runtime environment and programming language). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Suneja. This would be convenient to provide a sandbox component, operatively coupled to a host and a guest container, the sandbox component securely extends systems data collection software with potentially untrusted third-party code. The innovation enables a secure environment where plugins will run inside a sidecar container that is separate from a guest container (Parag. [0003]). 

Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub. No. US 2021/0144013), in view of Suneja et al. (Pub. No. US 2019/0294779), hereinafter Suneja, in view of Yacoub et al. (Pub. No. US 2016/0205106), hereinafter Yacoub, and in view of Pattarawuttiwong et al. (Pub. No. US 2019/0102764).

Claim 8. 	Chen in view of Suneja and Yacoub discloses the system of claim 1, 
The combination doesn’t explicitly disclose wherein receiving the information comprises receiving the information in one or more protocol buffer messages, and wherein the first format corresponds to the protocol buffer messages. 
However, Pattarawuttiwong discloses wherein receiving the information comprises receiving the information in one or more protocol buffer messages, and wherein the first format corresponds to the protocol buffer messages (Parag. [0100]; (The art teaches using protocol buffers for serializing structured data to be sent. The structured data to be utilized by the protocol buffers is described as messages)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Pattarawuttiwong. This would be convenient for message size and serialization optimization (Parag. [0018]).

Claim 16 is taught by Chen in view of Suneja, Yacoub, and Pattarawuttiwong as described for claim 8.     

Claim 24 is taught by Chen in view of Suneja, Yacoub, and Pattarawuttiwong as described for claim 8.  


Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mital et al. (US 2020/0236108) – Related art in the area related to sidecar architecture for stateless proxying to databases, (Abstract, a mechanism for providing connection to a database is described. A connection to the database is intercepted. The connection is assigned to an instance of the database. A sidecar is configured to proxy the connection to the database. The sidecar is stateless and passes all communications for the connection to the instance of the database). 
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442                                                                                                                                                                      
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442